RESOLUCIÓN
No obstante lo altamente inusitado del trámite reali-zado por el Tribunal de Circuito de Apelaciones de celebrar una inspección ocular en mi caso de revisión administra-tiva (en su etapa apelativa), que además contribuyó a de-morar los procedimientos, se deniega el recurso de certio-rari ante nos.
Estimamos que está implícito en el dictamen referido del foro apelativo que el Departamento de Asuntos del Consumidor examinará con prioridad el mandato que le ha sido devuelto.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Júez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López no intervinieron.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo